Exhibit 10.6

September 2, 2020

Volkswagen Group of America Investments, LLC

220 Ferdinand Porsche Dr.

Herndon, VA 20171

Attn: Kevin Duke

Re: QuantumScape Corporation – Board Designees

Ladies and Gentlemen:

Reference is made to (a) that certain Business Combination Agreement (the “BCA”)
among Kensington Capital Acquisition Corp. (“Kensington”), Kensington Merger Sub
Corp., and QuantumScape Corporation (the “Company”), which is being entered into
concurrently with this letter agreement, (b) that certain Stockholder Support
Agreement (the “Support Agreement”) among Kensington, Volkswagen Group of
America Investments, LLC (“VWGoAI”) and certain other stockholders of the
Company, which is being entered into concurrently with this letter agreement,
and (c) that certain Amended and Restated Voting Agreement, dated of September
11, 2018 (as the same may be amended from time to time, the “Voting Agreement”),
by and among the Company, VWGoAI, and the other persons and entities listed on
the signature pages thereto.  Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Voting Agreement unless the
context otherwise clearly requires, other than capitalized terms used in Section
3 or 4 which shall have the meanings assigned to them in the Support Agreement.

In consideration of the mutual promises and covenants set forth herein and in
the Support Agreement, Kensington, the Company and VWGoAI hereby agree as
follows:

1.VWGoAI Designee(s) Post-Closing.

(a)At the Closing (as defined under the BCA), Kensington and the Company shall
cause (i) if the First Closing (as defined in that certain Series F Preferred
Stock Purchase Agreement, dated May 14, 2020, by and between the Company and
VWGoAI (as the same may be amended from time to time, the “VGA Purchase
Agreement”)) has not occurred, one representative designated by VWGoAI in
writing to be included on the Kensington board of directors pursuant to Section
7.17(a)(iii) of the BCA, or (ii) if the First Closing has occurred, two
representatives designated by VWGoAI in writing to be included on the Kensington
board of directors pursuant to Section 7.17(a)(iii) of the BCA.

(b)Subject to the provisions of Section 1(c), following the Closing (as defined
under the BCA), in connection with any annual or special meeting of the
stockholders of Kensington at which directors will be elected (unless VWGoAI
declines in writing to designate a nominee), Kensington shall cause to be
nominated, for election to Kensington’s board of directors as part of
Kensington’s slate one (1) designee of VWGoAI (to be selected by VWGoAI) and,
from and after the First Closing, a second designee of VWGoAI (to be selected by
VWGoAI).



--------------------------------------------------------------------------------

 

(c)Kensington’s obligations pursuant to Section 1(b) shall automatically
terminate:

(i)with respect to the second designee of VWGoAI (if any), upon the earlier
of  (x) VWGoAI and its affiliates collectively ceasing to hold all the shares of
Kensington common stock that VWGoAI received in exchange for its capital stock
of the Company in connection with the Merger (as defined under the BCA) and any
common stock into which such capital stock is convertible or exchangeable (as
adjusted for any stock dividend, stock split, consolidation of shares,
reorganization, recapitalization, reclassification or other similar event), and
(y) the termination of the Joint Venture Agreement (as defined in the VGA
Purchase Agreement);

(ii)with respect to the sole or remaining designee of VWGoAI (as applicable),
upon the earlier of (x) VWGoAI and its affiliates collectively ceasing to hold
at least 50% of the shares of Kensington common stock that VWGoAI received in
exchange for its capital stock of the Company in connection with the Merger (as
defined under the BCA) and any common stock into which such capital stock is
convertible or exchangeable (as adjusted for any stock dividend, stock split,
consolidation of shares, reorganization, recapitalization, reclassification or
other similar event), and (y) the termination of the Joint Venture Agreement (as
defined in the VGA Purchase Agreement),

provided, that a restatement of the Joint Venture Agreement or a termination of
the Joint Venture Agreement in conjunction with the substantially concurrent
execution and delivery of a new joint venture agreement with respect to a German
JV Entity (as defined in the Joint Venture Agreement) shall not be deemed a
termination of the Joint Venture Agreement for purposes of this Section 1(c);
and

(iii)with respect to either or both designees of VWGoAI, as the case may be, at
such other time as VWGoAI and Kensington may agree in writing.

2.Voting Agreement.  Effective as of, and conditioned upon the occurrence of,
the Closing (i) this letter agreement shall replace and supersede Section 2.6 of
the Voting Agreement in its entirety, which shall be of no further force or
effect between the parties hereto, and (ii) the Voting Agreement shall terminate
in its entirety as of such time.

3.Representations and Warranties of Kensington.  Kensington hereby represents
and warrants to VWGoAI as follows:

(a)The execution and delivery by Kensington of this letter agreement does not,
and the performance of this letter agreement by Kensington will not, (i)
conflict with or violate the governing documents of Kensington, (ii) conflict
with or violate any Law applicable to Kensington, (iii) result in any breach of,
or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien (other than a Permitted Lien) on any property or asset of
Kensington pursuant to, any note, bond, mortgage, indenture, contract,

2



--------------------------------------------------------------------------------

 

agreement, lease, license, permit, franchise or other instrument or obligation
to which Kensington is a party or by which Kensington is bound or (iv) require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except, with respect to clauses
(ii), (iii) and (iv), for any such conflicts, violations, breaches, defaults,
consents, approvals, authorizations, permits or filings or other occurrences
that, individually or in the aggregate, are not reasonably expected to prevent,
materially delay or materially impede the performance by Kensington of its
obligations under this letter agreement.

(b)Kensington has all necessary power and authority to execute and deliver this
letter agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by Kensington of
this letter agreement, the performance by Kensington of its obligations
hereunder and the consummation by Kensington of the transactions contemplated
hereby, have been duly and validly authorized by all necessary corporate action
and no other corporate actions on the part of Kensington are necessary to
authorize this letter agreement or to consummate the transactions contemplated
hereby.  This letter agreement has been duly and validly executed and delivered
by Kensington and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding obligation of
Kensington, enforceable against Kensington in accordance with its terms subject
to the Remedies Exceptions.

 

4.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to VWGoAI as follows:

(a)The execution and delivery by the Company of this letter agreement does not,
and the performance of this letter agreement by the Company will not, (i)
conflict with or violate the governing documents of the Company, (ii) conflict
with or violate any Law applicable to the Company, (iii) result in any breach
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien (other than a Permitted Lien) on any property or asset of the
Company pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which the
Company is a party or by which the Company is bound or (iv) require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority, except, with respect to clauses (ii), (iii) and (iv),
for any such conflicts, violations, breaches, defaults, consents, approvals,
authorizations, permits or filings or other occurrences that, individually or in
the aggregate, are not reasonably expected to prevent, materially delay or
materially impede the performance by the Company of its obligations under this
letter agreement.

(b)The Company has all necessary power and authority to execute and deliver this
letter agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery by the Company of
this letter agreement, the performance by the Company of its obligations
hereunder and the consummation by the Company of the transactions contemplated
hereby, have been duly and validly authorized by all necessary corporate action
and no other corporate actions on the part of the Company are necessary to

3



--------------------------------------------------------------------------------

 

authorize this letter agreement or to consummate the transactions contemplated
hereby.  This letter agreement has been duly and validly executed and delivered
by the Company and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms subject to
the Remedies Exceptions.

5.Miscellaneous.  Section 7 of the Voting Agreement is incorporated herein by
reference, mutatis mutandis.

[Signature page follows]

 

 

4



--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

 

 

QUANTUMSCAPE CORPORATION

 

 

 

 

By:

/s/ Jagdeep Singh

 

Name:

Jagdeep Singh

 

Title:

Chief Executive Officer

 

 

Agreed and Accepted:

 

 

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

 

By:

/s/ Justin Mirro

 

Name:

Justin Mirro

 

Title:

Chief Executive Officer

 

 

VOLKSWAGEN GROUP OF AMERICA INVESTMENTS, LLC

 

 

 

By:

/s/ Kevin Duke

 

Name:

Kevin Duke

 

Title:

VP & Secretary

 

 

[Signature Page to Side Letter Agreement (Board Designees)]

